Exhibit 10.1 AGREEMENT AND PLAN OF MERGER DATED AS OF MAY 31, 2007 BY AND BETWEEN COMMUNITY TRUST BANCORP, INC. AND EAGLE FIDELITY, INC. TABLE OF CONTENTS Page 1. Definitions 1 2. The Merger 4 2.1 The Merger 4 2.2 Closing 4 2.3 Effective Time 4 2.4 Effects of the Merger 4 2.5 Merger Consideration 4 2.6 Election and Proration Procedures 6 2.7 Exchange Procedures 6 2.8 Effect on Outstanding Shares of Community Trust Common Stock 7 2.9 Directors of Surviving Corporation after Effective Time 7 2.10 Articles of Incorporation and Bylaws 7 2.11 Dissenters’ Rights 7 2.12 Bank Merger 7 2.13 Alternative Structure 7 3. Representations and Warranties 7 3.1 Disclosure Letters 7 3.2 Representations and Warranties of Eagle 7 3.3 Representations and Warranties of Community Trust 12 4. Conduct Pending the Merger 15 4.1 Forbearances by Eagle 15 4.2 Forbearances by Community Trust 16 5. Covenants 17 5.1 Acquisition Proposals 17 5.2 Access and Information 17 5.3 Applications; Consents 18 5.4 Antitakeover Provisions 18 5.5 Additional Agreements 18 5.6 Publicity 18 5.7 Shareholders’ Meeting 18 5.8 Registration of Community Trust Common Stock 18 5.9 Affiliate Letters 18 i 5.10 Notification of Certain Matters 18 5.11 Employee Benefits Matters 18 5.12 Indemnification 19 5.13 Advisory Board 19 5.14 Exchange Listing 19 6. Conditions to Consummation 19 6.1 Conditions to Each Party’s Obligations 19 6.2 Conditions to the Obligations of Community Trust 20 6.3 Conditions to the Obligations of Eagle 20 7. Termination 20 7.1 Termination 20 7.2 Termination Fee 21 7.3 Effect of Termination 21 8. Certain Other Matters 21 8.1 Notification of Offer 21 8.2 Interpretation 21 8.3 Survival 22 8.4 Waiver; Amendment 22 8.5 Counterparts 22 8.6 Governing Law 22 8.7 Expenses 22 8.8 Notices 22 8.9 Entire Agreement; etc 22 8.10 Successors and Assigns; Assignment 22 8.11 Severability 22 8.12 Specific Performance 22 8.13 Prevailing Party 22 EXHIBITS Exhibit A Form of Voting Agreement Exhibit B Plan of Bank Merger Exhibit C Form of Affiliate Letter ii AGREEMENT AND PLAN OF MERGER This is an Agreement and Plan of Merger, dated as of the 31st day of May, 2007 (“Agreement”), by and between Community Trust Bancorp, Inc., a Kentucky corporation (“Community Trust”), and Eagle Fidelity, Inc., a Kentucky corporation (“Eagle”). RECITALS Whereas, the Board of Directors of each of Community Trust and Eagle (i) has determined that this Agreement and the business combination and related transactions contemplated hereby are advisable and in the best interests of Community Trust and Eagle, as the case may be, and in the best long-term interests of the shareholders of Community Trust and Eagle, as the case may be, and (ii) has determined that this Agreement and the transactions contemplated hereby are consistent with, and in furtherance of, its respective business strategies. Whereas, prior to making these determinations, Eagle engaged an investment banker to solicit the highest and best offer, and the determinations of the Board of Directors of Eagle were based on numerous factors, including, but not limited to, the consideration to be paid in the transaction, the structure of the business combination contemplated herein, and the historical performance and liquidity of Community Trust Common Stock (as defined herein). Whereas, the parties hereto intend that the Merger (as defined herein) shall qualify as a reorganization under the provisions of Section 368(a) of the IRC (as defined herein) for federal income tax purposes. Whereas, Community Trust and Eagle each desire to make certain representations, warranties, covenants and agreements in connection with the business combination and related transactions provided for herein and to prescribe various conditions to such transactions. Whereas, as a condition and inducement to Community Trust’s willingness to enter into this Agreement, each of the members of the Board of Directors of Eagle has entered into an agreement dated as of the date hereof in the form of Exhibit A attached hereto, pursuant to which he or she will vote his or her shares of Eagle Common Stock (as defined herein) in favor of this Agreement and the transactions contemplated hereby. AGREEMENT Now, Therefore, in consideration of the premises and of the mutual representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Definitions. For purposes of this Agreement: “Acquisition Proposal” means with respect to a party, any proposal or offer with respect to any of the following (other than the transactions contemplated hereunder): (i)any merger, consolidation, share exchange, business combination, extraordinary transaction or other similar transaction involving such party or any of its Subsidiaries; (ii)any sale, lease, exchange, mortgage, pledge, transfer or other disposition of 25% or more of such party’s consolidated assets outside of the regular course of business in a single transaction or series of related transactions; (iii)any tender offer or exchange offer for 25% or more of the outstanding shares of such party’s capital stock or the filing of a registration statement under the Securities Act in connection therewith; or(iv) any public announcement of a proposal, plan or intention to do any of the foregoing or any agreement to engage in any of the foregoing. “Affiliate Letter” means the letter in the form attached hereto as Exhibit C. “Agreement” means this Agreement, as amended, modified, or amended and restated from time to time in accordance with its terms. “All Cash Election” shall have the meaning given to that term in Section 2.5(c)(2)(B). “All Stock Election” shall have the meaning given to that term in Section 2.5(c)(2)(A). “Articles of Merger” shall have the meaning given to that term in Section “Average Closing Price” means the average of the closing sale prices of Community Trust Common Stock, as reported on the NASDAQ Global Select Market (excluding sale prices of Community Trust Common Stock during extended-hours trading) for the ten (10) consecutive full trading days in which such shares are traded on the NASDAQ Global Select Market ending at the close of trading on the Determination Date. “Bank Merger” shall have the meaning given to that term in Section 2.12. “BHC Act” means the Bank Holding Company Act of 1956, as amended. “Cash Consideration” shall have the meaning given to that term in Section 2.5(a). “Cash Election” shall have the meaning given to that term in Section 2.6(b). “Cash Election Shares” shall have the meaning given to that term in Section 2.6(b). “Cash Exchange Amount” shall have the meaning given to that term in Section 2.5(c)(1). “Certificate” shall mean a certificate representing Eagle Common Stock. “Closing” shall have the meaning given to that term in Section 2.2. “Closing Date” shall have the meaning given to that term in Section “Community Trust” shall have the meaning given to that term in the preamble. “Community Trust Bank” shall have the meaning given to that term in Section “Community Trust Common Stock” means the common stock, par value $5.00 per share, of Community Trust. “Community Trust Employee Plans” shall have the meaning given to that term in Section 3.3(q)(1). 1 “Community Trust Financial Statements” shall have the meaning given to that term in Section 3.3(j). “Community Trust Qualified Plan” shall have the meaning given to that term in Section 3.3(q)(5). “Community Trust Regulatory Filings” shall have the meaning given to that term in Section 3.3(e)(2). “Community Trust’s Reports” shall have the meaning given to that term in Section 3.3(e)(1). “Confidentiality Agreements” shall have the meaning given to that term in Section 5.2(c). “Continuing Employee” shall have the meaning given to that term in Section 5.11(a). “Continuity of Interest Date” shall have the meaning given to that term in Section6.1(g). “Continuity of Interest Test” shall have the meaning given to that term in Section6.1(g). “CRA” means the Community Reinvestment Act. “CT Measuring Price” shall have the meaning given to that term in Section 2.5(b)(2). “CT Shares” shall have the meaning given to that term in Section 2.5(b)(2). “D&O Tail Coverage” shall have the meaning given to that term in Section 5.12(c). “Determination Date” shall mean three (3) business days prior to the Closing Date. “Disclosure Letter” shall have the meaning given to that term in Section 3.1. “Dissenters’ Shares” shall have the meaning given to that term in Section 2.11. “Eagle” shall have the meaning given to that term in the preamble. “Eagle Common Stock” means the common stock, par value $1.00 per share, of Eagle. “Eagle Employee Plans” shall have the meaning given to that term in Section 3.2(r)(1). “Eagle Bank” shall have the meaning given to that term in Section “Eagle Qualified Plan” shall have the meaning given to that term in Section 3.2(r)(6). “Eagle Regulatory Filings” shall have the meaning given to that term in Section 3.2(g). “Eagle Shares” shall have the meaning given to that term in Section 2.5(a). “Effective Time” shall have the meaning given to that term in Section “Election Deadline” shall have the meaning given to that term in Section 2.6(c). “Election Form” shall have the meaning given to that term in Section 2.6(a). “Election Modification Period” shall have the meaning given to that term in
